Citation Nr: 0707129	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  94-28 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.

2.  Entitlement to an increased (initial) rating for lumbar 
strain, rated 40 percent as of August 13, 1999.

3.  Entitlement to an increased rating for patellofemoral 
pain syndrome of the right knee, now rated 10 percent 
disabling.

4.  Entitlement to an increased rating for patellofemoral 
pain syndrome of the left knee, now rated 10 percent 
disabling.

5.  Entitlement to a compensable (initial) rating for hearing 
loss of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1993, including service in the Persian Gulf. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1993 RO decision that awarded service 
connection and separate 10 percent ratings for patellofemoral 
pain syndrome of the right and left knees; service connection 
and a 10 percent rating for lumbar strain, effective January 
23, 1993; and service connection and a noncompensable rating 
for hearing loss of the left ear.  In this decision, the RO 
also denied service connection for stress and anxiety.  In 
October 1999, the RO increased the rating for the service-
connected lumbar strain to 20 percent as of August 13, 1999.  
The veteran testified before the Board in May 2001.  In July 
2001, the Board denied most of the claims on appeal.  In that 
decision, the Board also awarded a 40 percent rating for the 
service-connected lumbar strain effective as of August 13, 
1999.  

In April 2002, the United States Court of Appeals for 
Veterans Claims (Court) granted a motion by VA to remand 
these issues to the Board.  The Board remanded the case in 
January 2005.  

Previously, the appeal had also involved claims for service 
connection for hearing loss disability of the right ear; for 
post-traumatic stress disorder (PTSD); and for multiple joint 
pain, arthralgia, left leg limp and left leg cramps.  The 
appeal had also involved a claim for an increased (initial) 
rating for lumbar strain, rated 20 percent disabling prior to 
August 13, 1999 (as opposed to the issue now on appeal: an 
increased (initial) rating for lumbar strain, rated 40 
percent disabling as of August 13, 1999).  In July 2002, the 
Board denied service connection for hearing loss of the right 
ear and an increased (initial) rating for lumbar strain, 
rated 20 percent disabling prior to August 13, 1999.  In July 
2006, the RO awarded service connection for PTSD and for 
fibromyalgia (which encompassed the multiple joint pain 
claim).  Thus, these four issues are no longer on appeal 
before the Board.


FINDINGS OF FACT

1.  The veteran is now diagnosed with PTSD, which replaced 
earlier diagnoses of anxiety disorder and for which service 
connection is already in effect.  

2.  Since August 13, 1999, chronic lumbar strain has been 
manifested by low back pain that requires the need for a cane 
and a lumbar brace, with limitation of motion, frequent 
flare-ups, and self-described incapacitating exacerbations 
that have required about two weeks of sick leave in one year.

3.  Patellofemoral syndrome of the right knee has been 
manifested by the need for braces and a cane, arthroscopy in 
1997, and limitation of flexion to no less than 95 degrees 
(but with extension to no more than 0 degrees).  There is no 
objective subluxation or instability.

4.  Patellofemoral syndrome of the left knee has been 
manifested by the need for braces and a cane and limitation 
of flexion to no less than 120 degrees, with extension to no 
more than 0 degrees).  There is no objective subluxation or 
instability.

5.  Service-connected left ear hearing acuity has been at 
Level I at all times since the effective date of service 
connection. 


CONCLUSIONS OF LAW

1.  A separate anxiety disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 4.14 (2006). 

2.  The criteria for an increased (initial) rating for lumbar 
strain (rated 40 percent disabling as of August 13, 1999) are 
not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5292, 5293, 5295 
(2001); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
(DCs) 5003, 5327, 5242, 5243 (2006). 

3.  The criteria for an increased rating for patellofemoral 
pain syndrome of the right knee (rated 10 percent disabling) 
are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 4.71, 4.71a, Diagnostic Codes (DCs) 5260, 5261 (2006). 

4.  The criteria for an increased rating for patellofemoral 
pain syndrome of the left knee (rated 10 percent disabling) 
are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 4.71, 4.71a, Diagnostic Codes (DCs) 5260, 5261 (2006). 

5.  The criteria for a compensable (initial) rating for 
hearing loss of the left ear are not met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. §§ 3.383, 3.385, 4.85, 4.86 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in December 2002 and January 2005; 
rating decisions in April 1993, April 1994, February 1997, 
March 1999, and August 2001; statements of the case in August 
1993 and October 1999; and supplemental statements of the 
case in June 1994, March 1995, April 1997, March 1999, 
October 1999, and October 2006.  The initial adjudication on 
the issues involved in this appeal pre-dated the enactment of 
the revised duties to notify claimants, as described above.  
Nevertheless, the above documents discussed specific types of 
evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA has made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudication or even the final RO adjudication (the October 
2006 supplemental statement of the case) is harmless.  The 
Board finds that even if there is any defect with regard to 
the timing or content of any of the notices sent prior to the 
RO's initial adjudication, that defect is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  VA effectively 
complied with all of the required elements under its duty to 
notify claimants prior to the last RO adjudication here (the 
October 2006 supplemental statement of the case).  

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, --
 Vet. App. --, No. 02-1077, 2006 WL 3740614 at 4-5 (Dec. 21, 
2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece 
of evidence or information).  Thus, VA satisfied its duty to 
notify the appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  In particular, VA has 
obtained all identified private medical treatment records.  
In addition, VA has examined the veteran.  The Board notes 
that pages are missing from an April 2003 VA orthopedic 
examination report in the claims folder.  However, in its 
January 2005 remand, the Board previously instructed the RO 
to locate the missing pages and to conduct additional 
examination.  While other records from 2003 were located in 
an ensuing search for VA records, it does not appear that the 
missing parts of the April 2003 VA orthopedic examination 
could be located.  Nevertheless, VA did examine the veteran 
again.  Therefore, while very regrettable, the absence of the 
entire 2003 report has been cured by the subsequent VA 
examination.  The veteran has not referred to and identified 
any additional, unobtained, relevant evidence.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.  The Board now turns to the merits of the claims.

I.  Service connection for anxiety disorder

The veteran seeks service connection for anxiety disorder.  
Service connection is already in effect for PTSD, and the 
veteran has primarily testified about symptoms of and 
treatment for PTSD.  Nevertheless, he seeks separate service 
connection for anxiety disorder based on symptoms of anxiety 
and nervousness.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for disability 
shown after service, when all the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).

Service connection for a claimed disorder requires (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  This determination is based on analysis of all 
the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records refer to nightmares 
about Southwest Asia in July 1991.  On a June 1992 medical 
history report, he reported frequent trouble sleeping and 
depression or excessive worry, but he denied nervous trouble.  
However, on the accompanying examination report, he was 
psychiatrically normal.  

The veteran's post-service medical records reflect diagnoses 
of either anxiety disorder or PTSD (September 1993 VA Persian 
Gulf War Registry examination).  

In VA outpatient records, the veteran complained of 
nightmares in November 1993. 

On examination in October 1993, the impressions included mild 
adjustment disorder with anxiety, dysphoria, and muscle 
contraction headaches.

On VA psychiatric examination in June 1995, the veteran 
complained of insomnia and being under stress. The examiner 
concluded that the veteran did not clearly fit any particular 
diagnostic category; and that the veteran did not present a 
full range of PTSD symptoms, although there was a definite 
element of anxiety with a strong somatic focus.  It was the 
examiner's opinion that the veteran appeared to be suffering 
from an anxiety disorder, not otherwise specified, with mild 
impairment in vocational and social functioning.

On VA psychiatric examination in June 1997, the diagnosis was 
anxiety disorder, not otherwise specified.  The veteran 
displayed generalized symptoms of anxiety that did not meet 
the criteria for a specific disorder.  However, he had 
significant clinical symptoms that had caused him 
difficulties with his ability to maintain a smooth 
relationship with his wife and children and probably 
potential work.  He had some symptoms of PTSD but did not 
meet the criteria for a diagnosis.  He also had some symptoms 
of generalized anxiety disorder and anger control problems.

On VA psychiatric examination in July 1999, the veteran said 
that he had been constantly nervous when he had served in the 
Persian Gulf.  He complained of insomnia, irritability, 
depression, anger, and problems concentrating. The examining 
VA psychologist commented that the veteran appeared 
preoccupied with family concerns rather than thoughts about 
service.  On mental status examination, the veteran was 
oriented, his thoughts were well organized, and his affect 
was appropriate.  The diagnosis was anxiety disorder, not 
otherwise specified.  The examiner concluded that the 
veteran's anxiety disorder appeared to be related to various 
situational stresses rather than to his military service.

The diagnosis on a February 2003 VA PTSD examination was 
generalized anxiety disorder.  The examining VA clinical 
psychologist commented that this diagnosis better suited the 
veteran's disorder, rather than PTSD.  However, the 
psychologist clarified that these symptoms were related to 
military combat trauma from the Persian Gulf War.  Although 
he had non-service-related stressors, meaningful 
differentiation among the effects of the various stressors 
was not possible.  

On VA general medical examination in September 2003, the 
diagnosis was psycho-somatoform disorder: general anxiety 
disorder versus PTSD.  

On VA examination in October 2003, a clinical psychologist 
diagnosed anxiety disorder (not otherwise specified), as well 
as somatoform disorder (by history).  The psychologist 
related the anxiety to Persian Gulf War stressors.

However, on a February 2005 VA PTSD examination, the 
examining VA psychologist (who had diagnosed anxiety disorder 
on an October 2003 VA examination) diagnosed PTSD as well as 
somatoform disorder (by history).  

First, the veteran's service medical records do not 
specifically reflect any treatment for anxiety.  Rather, 
there was one reference to nightmares about Southwest Asia 
and a June 1992 report about sleep problems and depression or 
excessive worry. Second, and most importantly, the evidence 
indicates that the veteran has been treated for psychiatric 
symptoms for many years and that the diagnosis for these 
symptoms has changed and matured to the present day.  As 
recently as an October 1993 VA examination, the diagnoses 
generally involved either anxiety or anxiety disorder.  While 
some earlier examinations attributed this disorder to non-
service-related situational stresses, later examinations 
concluded that the veteran also had anxiety due to his active 
service experiences.  Moreover, on diagnosis of generalized 
anxiety disorder in February 2003, meaningful differentiation 
was not possible between the anxiety due to service and the 
anxiety not due to service.  However, in February 2005, a VA 
psychologist who had previously diagnosed generalized anxiety 
disorder in effect revised the diagnosis to PTSD.  This 
diagnosis is not inconsistent with the evidence.  Indeed, 
there were many occasions when prior examinations attempted 
to determine whether the veteran had PTSD, only to conclude 
that he veteran did not then meet the criteria for a PTSD 
diagnosis but that he did meet the criteria for an anxiety 
disorder.

Bearing this history of the veteran's psychiatric disorder in 
mind, the Board cannot award separate service connection for 
anxiety disorder.  As discussed above, the veteran is now 
diagnosed with PTSD, which has replaced earlier diagnoses of 
anxiety disorder.  Moreover, as the history also shows, there 
is overlap between the veteran's anxiety disorder symptoms 
and his PTSD symptoms.  A separate award of service 
connection would effectively violate the rule against 
pyramiding of benefits (that is, the evaluation of the same 
disability under different diagnoses).  38 C.F.R. § 4.14 
(2006).  

Finally, there is no basis for "adding" the term "anxiety" 
to the veteran's service-connected PTSD, as his 
representative contends, in the alternative.  Both 
generalized anxiety disorder and PTSD are categorized as 
anxiety disorders under VA's disability rating schedule.  
38 C.F.R. § 4.130, Diagnostic Codes (DCs) 9400, 9411 (2006).  
Therefore, the service connection now in effect for PTSD 
already encompasses symptoms that are present with anxiety 
disorders.  The Board also points out that merely adding the 
term "anxiety" to the service connection award now in 
effect for PTSD has no particular consequence.  Anxiety can 
already be considered in the evaluation of the veteran's 
PTSD.  See 38 C.F.R. § 4.132, DC 9411 (1995); 38 C.F.R. 
§ 4.130, DC 9411 (2006).

In sum, the evidence demonstrates that the veteran is 
diagnosed with PTSD, which replaced earlier diagnoses of 
anxiety disorder and for which service connection is already 
in effect.  As the preponderance of the evidence is against 
the claim, the "benefit-of-the-doubt" rule does not apply, 
and the Board will deny the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased rating claims

Disability evaluations are determined by application of a 
rating schedule based, as far as can practicably be 
determined, on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  A service-connected 
disability is rated based on specific criteria identified by 
diagnostic codes.  38 C.F.R. § 4.27 (2006).  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2006).  The 
disability must be evaluated from the point of view of the 
veteran working or seeking work and any reasonable doubt 
about the extent of the disability must be resolved in the 
veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2006).  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).  

VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  If entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, this case is an "initial" 
rating case because the veteran appealed from a decision 
initially granting service connection for the relevant 
disabilities.  Thus, the Board considers the propriety of 
"staged ratings" over the period of time since service 
connection became effective for these disabilities.  
Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Lumbar strain

A 40 percent rating has been in effect for service-connected 
lumbar strain since August 13, 1999.  The veteran has 
testified at several hearings before the RO and the Board 
that he has frequent daily muscle spasms, that he limps 
because of low back pain, and that he wakes up at night many 
times because of the pain.  

During the pendency of the claim, the regulations for rating 
disabilities of the spine were revised twice: effective 
September 23, 2002; and effective September 26, 2003.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 
27, 2003).  The amended rating criteria apply only for 
periods from and after the effective date of the regulatory 
change.  For periods before the effective date of a 
regulatory change, only the prior regulation applies.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000) (cited at 65 Fed. Reg. 
33,422 (May 23, 2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups warrants a 10 percent rating.  Absent limitation 
of motion, a 20 percent rating is warranted for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DCs 5003, 5010.

Before September 26, 2003, a 20 percent rating was warranted 
for moderate limitation of motion of the lumbar spine, and a 
40 percent rating was warranted for severe limitation of 
motion.  There is no higher rating under this diagnostic 
code.  38 C.F.R. § 4.71a, DC 5292 (2001).

Before September 26, 2003, a 20 percent rating was warranted 
for lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating was warranted for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space; a 40 percent 
evaluation was also warranted when only some of these 
symptoms are present if there is also abnormal mobility on 
forced motion.  There is no higher rating under this 
diagnostic code.  38 C.F.R. § 4.71a, DC 5295 (2001).

Before September 23, 2002, intervertebral disc syndrome 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. § 
4.71a, DC 5293 (2001).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain and 5243 
(intervertebral disc syndrome).  The code for degenerative 
arthritis of the spine (DC 5242) refers to DC 5003, which 
governs degenerative arthritis in general.  The code for 
intervertebral disc syndrome (DC 5243) permits evaluation 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 5243 
(2006).

The September 2003 regulatory revisions set forth a formula 
for spinal diseases and injuries, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  Under the new formula, a 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or combined thoracolumbar spine range of motion not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted for forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
with favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2006).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA purposes, normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  
Normal combined thoracolumbar range of motion is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2).

For VA purposes, unfavorable ankylosis is a condition in 
which the entire thoracolumbar spine or the entire spine is 
fixed in flexion or extension, and the ankylosis results in 
one or more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).

As of September 23, 2002, intervertebral disc syndrome is 
rated 20 percent with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks in 
the past year; 40 percent with incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks in the past year; and 60 percent with incapacitating 
episodes having a total duration of at least six weeks in the 
past year.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2006).  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome requiring 
bed rest prescribed by a physician and treatment by a 
physician.  Id., Note (1).

Musculoskeletal system disability is primarily the inability, 
due to damage or infection in the parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Examination should adequately portray the anatomical damage 
and functional loss with respect to all these elements.  
Functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated 
structures; to deformity, adhesions, defective innervation, 
or other pathology; or to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion; a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  
Diagnostic codes predicated on limitation of motion do not 
bar consideration of a higher rating based on functional loss 
due to pain on use or due to flare-ups under 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by 
adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.

VA outpatient records dated from May 1993 to October 1996 
reveal back complaints.   The impression in October 1994 was 
multiple joint pain.  The impression in October 1996 was back 
sprain.

July 1993 VA X-rays of the spine showed a minor posterior 
fusion defect of L5.

On an October 1993 examination, the veteran complained of low 
back pain.  The impression was lumbosacral myofascial pain 
without sciatica.

On VA spine examination in October 1993, the veteran stated 
that his back pain had worsened since service, that he could 
not lift over 10 to 15 pounds, and that it hurt when he lay 
down or drove.  He took occasional Motrin to help relieve his 
back discomfort.  Physical examination did not reveal any 
postural abnormality, fixed deformity, tenderness, or spasm.  
Forward flexion of the low back was 70 degrees, backward 
extension was 20 degrees, lateral flexion was 25 degrees to 
either side, and bilateral rotation was 30 degrees.  The 
examining doctor commented that there was no objective 
evidence of pain on motion except for the fact that range of 
motion was limited.  There was no neurological involvement.  
The diagnosis was chronic lumbar muscle strain.

The veteran testified before the RO in October 1994 about 
daily back muscle spasms.

On a November 1994 VA spine examination, the veteran 
complained of neck pain.  A lumbar spine X-ay was normal 
except for spina bifida occulta of L5.  The diagnosis was 
chronic lumbar muscle strain.

On a non-VA evaluation in November 1994, the veteran 
complained of pain in the neck, back, knees, hands, and 
elbows.  The pertinent diagnosis was chronic, recurrent 
lumbar biomechanical impropriety with associated myofascitis 
and paresthesia, complicated by left pelvic tilt and spina 
bifida at L5.

The veteran complained of low back pain on VA general medical 
examination in September 1995.  The diagnoses were low back 
pain, no underlying cause.

The veteran testified before the RO in June 1999 about low 
back pain and spasms.

On VA spine examination in August 1999, the veteran described 
having pain, stiffness, weakness, fatigability, lack of 
endurance, cramping, and locking at least two to three times 
per week.  He was receiving medication and physical therapy 
with minimal to no relief.  He stated that he had back flare-
ups daily for eight to ten hours and that his back locked up 
at least two to three times per week, causing him to be 
bedridden.  Precipitating factors were standing, sitting, 
driving, stooping, or leaning.  Functional impairment during 
flare-ups was 80 to 90 percent, but when bedridden, it was 
100 percent.  He used a lumbar brace and a cane to walk.  The 
functional assessment was that the back disability impaired 
his active daily living and his ability to do normal hygiene 
and home care activities, inside and out.  Objectively, he 
had a limping gait related to knee surgery and possibly back 
injury.  Flexion was from 0 to 75 degrees, with pain from 65 
to 70 degrees; extension was from 0 to 20 degrees, with pain 
from 15 to 20 degrees; lateral flexion was from 0 to 20 
degrees, with pain from 10 to 20 degrees, right worse than 
left; rotation was from 0 to 20 degrees, with pain from 15 to 
20 degrees, bilaterally.  There was positive straight leg 
raising on the right; and left paraspinal muscle spasm at L5-
S1, as well as tenderness to palpation at S1, bilaterally.  
There was no postural or neurological abnormality or fixed 
deformity.  X-rays of the lumbar spine showed spina bifida 
occulta of L5 and minimal retrolisthesis of L5 on S1; back 
muscle spasm could not be ruled out.  The diagnosis was 
chronic lumbar strain.

On VA general examination in September 2003, the veteran 
reported constant low back pain, which had caused him to miss 
14 days of work in the last nine months.  His gait was 
slightly antalgic because of low back pain.  Lumbar spine 
motion was diminished due to pain, with flexion to 70 degrees 
(out of 90), extension to 20 degrees (out of 30), left and 
right lateral bending to 20 degrees (out of 30), and left and 
right rotation to 30 degrees (out of 35).  There was decrease 
in lumbar lordosis.  The diagnosis was chronic lumbosacral 
strain with retrolisthesis of L5 on S1.

On VA joints examination in March 2005, the veteran 
complained of lower back pain, essentially at all times, but 
with waxing and waning.  He reported lack of endurance and 
easy fatigue, but he denied any redness, swelling, or 
locking.  He could not differentiate flare-ups from his 
constant daily chronic pain syndrome.  He walked with the aid 
of a walker.  He reportedly could not work, even as a clerk, 
and he required assistance to remove his shoes, socks, and 
braces.  On testing, lumbar spine motion, with pain, was 
flexion to 60 degrees, extension to 20 degrees, lateral 
bending to 20 degrees, and rotation to 20 degrees.  Motion 
was further limited by 25 percent in all planes with 
repetition.  There also was tenderness along the paraspinous 
muscles and the spinous lumbar processes.  X-rays showed 
minimal degenerative disk disease at L1-2, minimal 
retrolisthesis at L5, and developmental variation to the 
posterior arches of L5 and L4.  The diagnosis was chronic 
lumbosacral strain with minimal degenerative changes.  

In essence, there are only certain limited circumstances that 
would warrant more than the 40 percent rating in effect since 
August 1999 for the veteran's service-connected lumbar 
strain.  

For instance, a higher rating is available where the 
thoracolumbar spine is ankylosed.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2006).  
However, there is no evidence of lumbar spine ankylosis.  

Also, under the prior regulation for evaluating 
intervertebral disc syndrome, a 60 percent rating was 
warranted when the intervertebral disc syndrome was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (2001).  But despite the 
veteran's descriptions and clinical observations of muscle 
spasms, there is no actual clinical finding of any 
intervertebral disc syndrome.  Also, under the newer 
regulation for intervertebral disc syndrome, a higher rating 
is available where intervertebral disc syndrome produces 
incapacitating episodes (that is, requiring bed rest 
prescribed by a physician and treatment by a physician) for 
at least six weeks in the past year.  38 C.F.R. § 4.71a, DC 
5243, Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes (2006).  The veteran has certainly 
discussed his difficulties walking and the severity of his 
flare-ups, but he has indicated that he had taken about two 
weeks of sick leave in one nine-month period.  There is no 
evidence that he has incapacitating episodes requiring 
prescribed bedrest and doctor's treatment for at least six 
weeks in any one-year period.

Thus, the service-connected lumbar strain has not satisfied 
the criteria for a higher rating under either the prior or 
the current regulations since August 13, 1999.

In sum, the evidence demonstrates that the veteran's service-
connected lumbar strain has been no more than 40 percent 
disabling at all times since August 13, 1999, and that an 
increased (initial) rating is not warranted.  As the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
will deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert, 
supra.

B.  Patellofemoral syndrome of the right and left knees

Separate 10 percent disability ratings are now in effect for 
the veteran's service-connected patellofemoral syndrome of 
the right and left knees.  The veteran seeks a higher rating 
for each knee.  He has testified at several hearings before 
the RO and the Board that his right knee gives out 
frequently, that there is swelling and discomfort, and that 
he is unable to exercise, to walk about a block, or to stand 
for more than a few minutes.  He has indicated that VA has 
issued knee braces and a cane.  He has stated that his right 
knee is the more disabled than the left two.  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups warrants a 10 percent rating.  Absent limitation 
of motion, a 20 percent rating is warranted for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DCs 5003, 5010.

Separate ratings may be warranted in specific circumstances 
based on either limited knee extension or limited knee 
flexion.  VAOPGCPREC 9-2004 (Sep. 17, 2004) (cited at 69 Fed. 
Reg. 59,990 (Oct. 6, 2004)).

A 10 percent rating is warranted when leg flexion is limited 
to 45 degrees.  A 20 percent rating is warranted when leg 
flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, DC 
5260.  A 10 percent rating is warranted when leg extension is 
limited to 10 degrees.  A 20 percent rating is warranted when 
leg extension is limited to 15 degrees.  38 C.F.R. § 4.71a, 
DC 5261.  Flexion and extension of the knee range from 0 to 
140 degrees.  38 C.F.R. § 4.71, Plate II.

When evaluating joints on the basis of limited motion, VA has 
a duty to determine whether the joint in question exhibits 
weakened movement, excess fatigability, incoordination, or 
other functional loss, and whether pain limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  These determinations should be made 
by an examiner and should be portrayed in terms of the 
additional loss in range of motion due to these factors, 
including with repeated use and during flare-ups.  See DeLuca 
v. Brown, 8 Vet. App. 202, 205-207 (1995); 38 C.F.R. §§ 4.40, 
4.45.

VA outpatient records dated from May 1993 to October 1996 
reflect various knee complaints.  He needed replacement 
elastic knee braces in March 1994.  The impression in October 
1994 was multiple joint pain.  The impression in October 1996 
was patellofemoral syndrome by history.

VA X-rays of the knees were normal in July 1993.

On examination in October 1993, the veteran complained of 
bilateral knee pain. 

On VA joints examination in October 1993, the veteran 
complained of intermittent joint pain and limitation of 
motion of the knees, which was aggravated by marching, 
running, jumping, or standing.  He also complained of popping 
or grating when his knees were flexed or extended.  Physical 
examination of the knees did not show any swelling or 
effusion.  There was no deformity, subluxation, or lateral 
instability.  Internal and external ligaments were intact, 
with no loose motion.  Bilateral range of motion was from 0 
to 135 degrees.  The diagnosis was patellofemoral syndrome of 
both knees.

The veteran testified at a personal hearing at the RO in 
October 1994 that he wore elastic braces on his knees and 
used a cane to walk; that he had bilateral knee swelling, 
locking, and pain; that he had daily back muscle spasms; and 
that he had buzzing in both ears with pain in the left ear.

A November 1994 VA examination diagnosed bilateral 
patellofemoral syndrome.

On examination in November 1994, the veteran complained of 
pain in various joints, including his knees.  

The veteran complained of knee pain on a September 1995 VA 
general examination.  On examination, the left knee was 
without swelling, effusion, or instability; flexion of the 
left knee was to 120 degrees.  Left knee tenderness was 
noted.  No abnormality of the right knee was found; motion 
was from 0 to 130 degrees.  The diagnosis was chondromalacia 
of the left knee.

On an October 1996 VA X-ray both of the knees were normal, 
without bone or joint abnormality.  

On treatment in February 1997 for right knee problems, he had 
pain, range of motion as from 0 to 130 degrees, but there was 
no laxity.  He sought further treatment that year for 
bilateral knee pain, diagnosed as patellofemoral syndrome.  

The veteran was hospitalized at a VA hospital in May and June 
1997 due to right knee disability.  He underwent arthroscopy 
of the right knee, which showed internal derangement.  
Diagnoses included lateral meniscal tear, patellofemoral 
arthritis, and patellofemoral chondromalacia.  Post-surgical 
evaluation in July 1997 reflected right knee motion from 0 to 
100 degrees with minimal effusion and pain.  The assessment 
was status post arthroscopy with good progress.  

On orthopedic examination in July 1997, it was noted that 
medical records from that facility were reviewed but that the 
claims file was not available.  The veteran complained of 
bilateral knee pain and said that his knees tended to feel 
unstable or give way at times.  He stated that he could only 
walk about two blocks, that he had to use a cane to walk, and 
that he had spasms in the calf area.  He denied flare-ups, 
dislocation, or recurrent subluxation.  The examiner 
commented that the veteran's right knee limitation of motion 
was more than expected for one month-post surgery.  
Objectively, his knees were in slight valgus alignment, but 
essentially within normal limits.  His right knee extended to 
0 degrees and flexed to 95 degrees, with pain at the extremes 
or any movement past those areas.  On the left, he 
hyperextended to 5 degrees and flexed to 120 degrees (or to 
130 degrees passively).  There was significant tenderness and 
very mild effusion on the right.  There also was tenderness 
of the left knee.  Testing for laxity was negative, but there 
was some minimal patellar crepitation bilaterally.  X-rays of 
the knees were normal, except for a slight lateral patellar 
tilt that was within physiologic limits.  The examiner also 
noted that recent arthroscopy showed grade 2 chondromalacia 
of the right patella.  The diagnoses were pain in both knees 
due to undiagnosed illness; and chondromalacia of the right 
patella, although the degree of chondromalacia did not 
explain the degree of pain and physical limitations present.

The veteran testified at a personal hearing at the RO in June 
1999 that he used knee braces and a cane to ambulate; that he 
had pain, difficulty walking, and giving way of the knees; 
and that his right knee was worse despite surgery.

On VA joints examination in July 1999, the veteran complained 
of knee problems.  He stated that he had pain, weakness, 
stiffness, fatigability, lack of endurance, and crepitance 
with light range of motion of both knees.  He had crutches 
and brace for his right knee.  He noted that he had been 
treated with medication and physical therapy with minimal to 
no results.  There was pain in his knees with walking, 
standing, bending, or stooping.  Functional impairment during 
flare-ups was 80 to 90 percent in the knees.  There was no 
dislocation, recurrent subluxation, or arthritis.  Although 
the veteran was retired, it was noted that his bilateral knee 
disabilities impaired his active daily living and his ability 
to be employed.

On physical examination in July 1999, the veteran limped to 
the right with a cane.  Motion of the knees was from 0 to 130 
degrees, with pain from 100 to 120 degrees on the right.  
Medial collateral and lateral collateral ligaments were 
intact bilaterally.  There was a negative Drawer's sign, and 
deep tendon reflexes were 2+ throughout.  X-rays of the left 
knee showed questionable slight narrowing of the medial joint 
space and a tiny osteophyte at the superior articular margin 
of the patella; the right knee was normal.  The diagnosis was 
patellofemoral syndrome of the knees.

On VA general examination in September 2003, the veteran 
complained of knee pain; he used knee braces and a cane to 
walk.  Both the right and the left knees had flexion to 130 
degrees (out of 130) and extension to 0 degrees (out of 0).  
The knees were symmetrical, without redness or effusion.  The 
knees were stable.  Diagnoses were bilateral degenerative 
arthritis of the knees and multiple bursitis of the knees.

On VA joints examination in March 2005, the veteran 
complained of constant knee pain, worse on the right, that 
had progressively worsened and that was accompanied by a 
sensation of instability.  He reported lack of endurance and 
easy fatigue, but he denied any redness, swelling, or 
locking.  He could not differentiate flare-ups from his 
constant daily chronic pain syndrome.  He denied any 
dislocation or recurrent subluxation.  He was using bilateral 
knee braces.  He also walked with the aid of a walker.  He 
reportedly could not work, even as a clerk, and he required 
assistance to remove his shoes, socks, and braces.  On 
testing, his right knee had flexion to 130 degrees (out of 
140) and extension to 0 degrees (out of 0).  His left knee 
had flexion to 140 degrees (out of 140) and extension to 0 
degrees (out of 0). The right knee was painful to any 
twisting stress, especially to varus and valgus stress; the 
left knee was painful to manipulation of the patella, to 
valgus stress, and to McMurray's.  There was no change in 
range of motion on repetition.  Both knees appeared normal, 
without redness, swelling, effusion, warmth, patellar 
balottment, or guarding.  Both knees were objectively stable.  
There were tender fibromyalgia points in the periarticular 
muscles of the knee.  Gait was antalgic with a limp favoring 
the right leg.  There was no ankylosis.  X-rays showed 
degenerative joint disease of both knees, more advanced on 
the right.  The diagnosis was degenerative arthritis of the 
knees.

Under the criteria applicable to arthritis, a 20 percent 
rating would be warranted for arthritis of two or more major 
joints with occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, DCs 5003, 5010.  But since there is evidence 
of limitation of motion of the knees, these criteria do not 
apply here.  

Separate ratings may also be available for knee arthritis 
under DCs 5003/5010 and for instability of the knee under 38 
C.F.R. § 4.71a, DC 5257.  VAOPGCPREC 9-98 (Aug. 14, 1998) 
(cited at 63 Fed. Reg. 56,704 (Oct. 22, 1998)); VAOPGCPREC 
23-97 (July 1, 1997) (cited at 62 Fed. Reg. 63,604 (Dec. 1, 
1997)).  But in this case, the veteran's knees do not have 
demonstrable instability or subluxation.

Since there is no ankylosis of the knees in this case, the 
rating criteria relating to knee ankylosis do not apply.  38 
C.F.R. § 4.71a, DC 5256 (2006).

Thus, the Board must evaluate the veteran's patellofemoral 
syndrome of each knee based on the relevant limitation-of-
knee-motion codes.  However, even with consideration of the 
limitation due to pain that was noted on several 
examinations, the limitation of motion has not remotely 
approached the criteria for a 20 percent rating in either 
knee.  38 C.F.R. § 4.71a, DCs 5260 (requiring flexion to 30 
degrees for the next higher rating), 5261 (requiring 
extension to 15 degrees for the next higher rating).  His 
left knee flexion has been no less than 120 degrees (July 
1997 examination); left knee extension has been no more than 
0 degrees and has even been hyperextended to 5 degrees (July 
1997 examination).  His right knee flexion has been no less 
than 95 degrees (July 1997 examination); right knee extension 
has been no more than 0 degrees.  Thus, neither knee warrants 
a higher rating at any time since the effective date of 
service connection. 

In sum, the evidence demonstrates that the veteran's service-
connected patellofemoral syndrome of the right and left knees 
has been no more than 10 percent disabling at all times since 
he effective date of service connection, and that an 
increased (initial) rating is not warranted.  As the 
preponderance of the evidence is against the two claims, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
will deny both claims.  See 38 U.S.C.A. § 5107(b); Gilbert, 
supra.

C.  Left ear hearing loss disability

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345(1992).

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or more; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or more; 
or when speech recognition scores (with the Maryland CNC 
Test) are less than 94 percent.  38 C.F.R. § 3.385.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85.

In June 1992, prior to separation from service, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
20
20
LEFT
25
35
35
30
25
 
On VA examination in October 1993, pure tone thresholds were 
15 in both ears at all relevant frequencies.  Thus, the 
averages were 15 in the left ear, as well as 15 in the non-
service-connected right ear.  Speech recognition ability was 
96 percent on the right and 94 percent on the left.  It was 
noted that the veteran's hearing was normal for adjudication 
purposes.

On VA examination in November 1994, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
15
20
LEFT
25
25
15
15
15

The average was 18 in the left ear.  (The average in the non-
service-connected right ear was 21.)  Speech recognition 
ability was 94 percent in the right ear and 96 percent in the 
left ear.  On an accompanying VA ear disease examination, the 
diagnosis was bilateral perceptive deafness.  

On VA examination in June 1997, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
20
20
LEFT
25
35
25
25
30

The average was 29 in the left ear.  (The average in the non-
service-connected right ear was 25.)  Speech recognition 
ability was 94 percent, bilaterally.  The examiner noted that 
the veteran had normal hearing and excellent speech 
recognition ability, bilaterally, for adjudication purposes.  
It was noted that the results were felt to be minimal 
response levels and not true thresholds. 

According to a July 1997 VA examination for ear disease, the 
veteran had mild bilateral perceptive deafness.  

On VA examination in July 1999, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
20
20
LEFT
25
30
25
25
30

The average was 28 in the left ear.  (The average in the non-
service-connected right ear was 23.)  Speech recognition 
ability was 96 percent in the right ear and 94 percent in the 
left ear.  The diagnosis was hearing was within normal limits 
for adjudication purposes for each ear.

On VA audiological examination in February 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
25
25
LEFT
25
30
25
25
30

The average was 28 in the left ear.  (The average in the non-
service-connected right ear was 26.)  Speech recognition was 
92 percent, bilaterally.

On VA audiological examination in February 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
20
20
LEFT
20
25
20
25
20

The average was 24 in the left ear.  (The average in the non-
service-connected right ear was 24.)  Speech recognition was 
96 percent in the right ear and 92 percent in the left ear.

Under every one of these audiological examinations, the 
veteran's service-connected left ear hearing loss disability 
has been hearing acuity Level I, and no higher.  Since his 
non-service-connected right ear is also considered as being 
hearing acuity Level I, the only possible level of 
compensation has been 0 percent at all times since the 
effective date of service connection.  See 38 C.F.R. § 4.85.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86, but the veteran's test results do not meet the 
numerical criteria for such a rating, and thus his bilateral 
hearing loss is to be rated by the usual method.

There also is a regulation that permits consideration of 
compensation for paired organs, such as ears, where hearing 
loss is service-connected in one ear but not the other.  
However, the hearing loss in the non-service-connected ear 
would have to satisfy the numerical requirements of 38 C.F.R. 
§ 3.385 (2006), which governs whether hearing loss in an ear 
can even be considered a disability for VA purposes.  
38 C.F.R. § 3.383 (2006).  In this case, the veteran's right 
ear has never satisfied any of the numerical criteria of 
38 C.F.R. § 3.385.  Therefore, consideration of compensation 
for paired organs is not applicable here.

In sum, the evidence demonstrates that the veteran's service-
connected left ear hearing loss disability has not been 
compensably disabling at any time since the effective date of 
service connection, and that a compensable (initial) rating 
is not warranted.  As the preponderance of the evidence is 
against the claim, the "benefit-of-the-doubt" rule does not 
apply, and the Board will deny the claim.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

1.  Service connection for anxiety disorder is denied.

2.  An increased (initial) rating for lumbar strain, rated 40 
percent disabling as of August 13, 1999, is denied.

3.  An increased (initial) rating for patellofemoral syndrome 
of the right knee is denied. 

4.  An increased (initial) rating for patellofemoral syndrome 
of the left knee is denied.

5.  A compensable (initial) rating for hearing loss 
disability of the left ear is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


